Citation Nr: 1435753	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from August 1973 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue was previously before the Board in August 2012 and was remanded for further development.  It has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of a deviated septum.  He states that he had a deviated septum prior to active service, and that an in-service septal reconstruction in June 1974 was unsuccessful, leading to aggravation of his condition, including developing sleep apnea.  He states following the surgery, he was breathing though his mouth only and continued to do so until having to undergo a tracheostomy in 2002.

Pursuant to the Board's August 2012 remand, the Veteran was afforded a VA examination in November 2012.  The examiner diagnosed the Veteran with a deviated nasal septum, and opined that it was less likely as not that a current residual disability existed from treatment of the Veteran's pre-existing deviated septum during service.  The rationale provided was that the evidence showed that the Veteran had a deviated septum prior to service, and underwent an in-service septal reconstruction in 1974; and that his only in-service complaints of nasal problems subsequent to the surgery was one complaint in 1975 and in 1981.  The examiner also noted that the only post-service notations of nasal problems in the claims file were in 1987 and 2002, and the Veteran did not complain of any long-term sequale resulting from the 1974 operation.  

While the examiner stated the Veteran's deviated septum existed prior to service, a deviated septum was not noted on the Veteran's August 1973 entrance examination, so he is presumed to have been physically sound upon entry into service unless the evidence clearly and unmistakably shows that the Veteran's disability was both preexisting and not aggravated by service.  This standard is required to rebut the presumption of soundness.  Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the November 2012 VA examiner did not address whether the evidence clearly and unmistakably showed preexistence and non-aggravation, an additional VA examination is required.

Additionally, the November 2012 examiner's rationale is inadequate as it failed to consider all of the pertinent evidence of record, in particular, service treatment records which showed additional complaints of nasal problems in service.  In January 1977, the Veteran was noted as having nasal congestion and was assessed as having bronchitis.  December 1978 records show that the Veteran complained of nasal congestion and sinus headaches and infection.  It was also noted that the Veteran "is a mouth breather has a deviated septum."  In November 1980, the Veteran was noted as having a stuffy nose, along with a cold, and in March 1981, the Veteran was noted as having the flu with a stuffy nose.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore a new VA examination for to determine the etiology of the Veteran's claimed residuals of a deviated septum, based on full consideration of the Veteran's documented medical history and assertions, is required.

The record also reflects that the Veteran had been receiving treatment from the Louisville, Kentucky VA Medical Center.  The most recent VA treatment records date back to March 2009.  Any updated VA treatment records, from March 2009 to present, if they exist, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Louisville VAMC, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2009 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residuals of a deviated septum.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should be performed.  The examiner is requested to provide opinions on the following:

a)  Does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's deviated septum pre-existed active duty service.

b) If so, then does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's pre-existing deviated septum did not permanently increase in severity during service, beyond any natural progression of the disorder.

c) If either (a) or (b) is answered no, the examiner is then asked to state: 1) whether the Veteran has a current diagnosis of a deviated septum, and whether is it at least as likely as not (probability of at least 50 percent or greater) that the deviated septum is related to his 1974 in-service septal reconstruction or to any other incident of his active service;  or, 2) if the Veteran has any current residuals of a deviated septum, to include obstructive sleep apnea, and whether is it at least as likely as not (probability of at least 50 percent or greater) that any residual disability is related to his 1974 in-service septal reconstruction or to any other incident of his active service.

A complete rationale must be offered for all opinions rendered, including a detailed discussion of all the medical and lay evidence, in particular, the Veteran' s service treatment records, used in reaching the above conclusions.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

